This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,944

 5 EMMA ALVARADO-NATERA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
 1   {1}   Defendant Emma Alvarado-Natera appeals from a judgment and sentence,

 2 following a jury trial pursuant to which she was convicted of one count of possession

 3 of methamphetamine and one count of possession of drug paraphernalia. [RP 222-23]

 4 Unpersuaded by Defendant’s docketing statement, we entered a notice of proposed

 5 summary disposition, proposing to affirm. In response to our notice, Defendant filed

 6 a memorandum in opposition. After due consideration, we remain unpersuaded. We

 7 therefore affirm.

 8   {2}   This Court’s proposed disposition explained that while there appeared to be a

 9 viable basis for challenging the search of Defendant’s purse, see State v. Light, 2013-

10 NMCA-075, ¶ 42, 306 P.3d 534 (holding the search of the defendant’s purse was “not

11 supported by probable cause because the State failed to prove that the seizure of that

12 individual item was supported by probable cause and it failed to establish a connection

13 between the purse and the reason for the warrant” where the defendant was not subject

14 to the search warrant, but was on the premises at the time the warrant was executed),

15 without further development of the facts and an examination of the search warrant and

16 supporting affidavit—neither of which were introduced below—we could not

17 conclude that Defendant had made a prima facie case for ineffective assistance of

18 counsel. [CN 3-4] See State v. Paredez, 2004-NMSC-036, ¶ 22, 136 N.M. 533, 101

19 P.3d 799 (“[W]e have held when the record does not contain all the facts necessary


                                              2
 1 for a full determination of the issue, an ineffective assistance of counsel claim is more

 2 properly brought through a habeas corpus petition[.]” (internal quotation marks and

 3 citation omitted)). In response, Defendant attempts to convince this Court that the

 4 facts in the record support suppression of the evidence pursuant to Light. [MIO 11-15]

 5 While Defendant has clarified some of the facts and supplied a more complete version

 6 of the facts as presented at trial, [MIO 2-4] we are not persuaded that suppression was

 7 warranted.

 8   {3}   This Court recently addressed the question of whether personal property

 9 belonging to a visitor, but found on the premises to be searched, falls within the scope

10 of a valid warrant. Light, 2013-NMCA-075, ¶ 33. In Light, this Court held that where

11 there is nothing to suggest that a visitor’s property—here, a purse—was connected to

12 the premises subject to a search warrant or to the illegal activity occurring there, any

13 search of that property was unlawful. Id. ¶ 46. In this case, when officers entered the

14 home subject to the search warrant, Defendant was found in a bathroom rummaging

15 through her purse with the toilet water running. [MIO 2] The homeowner and subject

16 of the warrant was also in the bathroom, hiding behind the door. [MIO 2] Under these

17 circumstances, we are not convinced that there is no connection between the purse and

18 alleged illegal activity occurring at the home. Accordingly, we conclude that

19 Defendant has not presented a prima facie case of ineffective assistance of counsel,


                                               3
1 and we therefore decline to remand the case to the district court for an evidentiary

2 hearing. However, this decision does not preclude Defendant from pursuing habeas

3 corpus relief on these issues.

4   {4}   IT IS SO ORDERED.


5                                        _______________________________
6                                        RODERICK T. KENNEDY, Judge


7 WE CONCUR:



8 ___________________________________
9 MICHAEL D. BUSTAMANTE, Judge



10 _________________________________
11 JONATHAN B. SUTIN, Judge




                                           4